Case 1:20-cv-00744-MN-JLH Document 32 Filed 11/23/20 Page 1 of 5 PageID #: 472




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

COLUMBUS LIFE INSURANCE COMPANY,                    )
                                                    )
              Plaintiff,                            )
                                                    )
      v.                                            )
                                                    )   C.A. No. 20-744-MN-JLH
WILMINGTON TRUST COMPANY,                           )
                                                    )
              Defendant.                            )


                           REPORT AND RECOMMENDATION

       Presently pending before the Court is a motion to remand filed by Plaintiff Columbus Life

Insurance Company. (D.I. 7.) I recommend GRANTING the motion. I held a hearing on

November 3, 2020, and my Report and Recommendation was announced from the bench at the

conclusion of the hearing as follows:

                       This is my report and recommendation on Plaintiff’s motion
               to remand this action to the Superior Court of the State of Delaware.
               (D.I. 7.) I will not be issuing a separate written report, but I will
               issue a report and recommendation that incorporates by reference
               my oral ruling today. We have followed a full process in coming to
               this decision. I have reviewed the parties’ briefing on the motion
               and the accompanying declaration. I have read most, if not all, of
               the cases cited in the papers, and I’ve read some cases not cited in
               the papers. I’ve heard oral argument here today, and the positions,
               I must say, were very well argued by both sides. I do appreciate the
               preparation and skill of the attorneys on the phone today.

                      For the reasons I will state, I recommend that Plaintiff’s
               motion to remand be GRANTED.

                       This action is one of several stranger-oriented life insurance
               (STOLI) cases filed by Plaintiff Columbus Life Insurance Company
               that are currently pending before Judge Noreika. In each of the
               cases, Plaintiff seeks a declaration that a particular life insurance
               policy is void ab initio because it is an illegal human life wagering
               contract.
Case 1:20-cv-00744-MN-JLH Document 32 Filed 11/23/20 Page 2 of 5 PageID #: 473




                    Plaintiff filed this particular action on June 1, 2020, in the
            Superior Court of the State of Delaware against Defendant
            Wilmington Trust Company, as securities intermediary of the policy
            at issue. Columbus Life Insurance Company v. Wilmington Trust
            Company, C.A. No. N20C-06-012 PRW (Del. Super. Ct.). It is
            undisputed that Defendant Wilmington Trust Company is a citizen
            of Delaware for purposes of diversity jurisdiction.

                      On June 3, 2020, a Notice of Removal was filed in this Court
            by Wilmington Trust, N.A. Significantly, Wilmington Trust, N.A.
            is not a party to this action. However, it is a defendant in several
            other STOLI cases filed by Plaintiff. (See, e.g., C.A. Nos. 20-735,
            -736, -737.) The Notice of Removal filed in this case states that
            “Wilmington Trust, N.A., as Securities Intermediary . . . hereby
            removes the attached action pending in the Delaware Superior Court
            . . . to the United States District Court for the District of Delaware
            pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 . . . .” (D.I. 1.) The
            signature block likewise states that the signatory represents
            “Wilmington Trust, National Association, as Securities
            Intermediary.” Wilmington Trust, N.A. subsequently filed several
            other documents in this action, including a disclosure statement
            pursuant to Fed. R. Civ. P. 7.1, a stipulation to extend time, a joint
            statement pursuant to Local Rule 81.2, and a motion to admit
            counsel pro hac vice to appear on behalf of Wilmington Trust, N.A.
            (See D.I. 3, 4, 5, 6.)

                   Plaintiff served the named defendant, Wilmington Trust
            Company, with the Complaint on June 8, 2020. Then, on July 1,
            2020, Plaintiff filed a motion to remand on the basis that the removal
            filed by Wilmington Trust, N.A. was ineffective because
            Wilmington Trust, N.A. is not a defendant in this action. (D.I. 7)

                   The next day, on July 2, 2020, Defendant Wilmington Trust
            Company filed a document styled, “Amended Notice of Removal.”
            (D.I. 8.) The amended notice states that “Wilmington Trust
            Company, as Securities Intermediary . . . hereby removes the
            attached action pending in the Delaware Superior Court . . . .”

                     I’ll now summarize the legal principles governing removal
            to federal court on the basis of diversity jurisdiction. 28 U.S.C.
            § 1441(a) sets forth the general rule that “any civil action brought in
            a State court of which the district courts of the United States have
            original jurisdiction, may be removed by the defendant . . . to the
            district court of the United States for the district . . . embracing the
            place where such action is pending.”



                                               2
Case 1:20-cv-00744-MN-JLH Document 32 Filed 11/23/20 Page 3 of 5 PageID #: 474




                        Pursuant to Subsection (b)(2), however, an action that is
                removable solely on the basis of diversity jurisdiction may not be
                removed if any of the parties “properly joined and served as
                defendants” is a citizen of the State where the action was filed.
                Subsection 1441(b)(2) is sometimes referred to as the forum
                defendant rule. In the Third Circuit, the forum defendant rule is not
                a jurisdictional rule; it is a procedural rule. 1

                         Importantly, Subsection (b)(2) only applies where a party
                “properly joined and served” as a defendant is a citizen of the forum
                state, and the Third Circuit Court of Appeals interprets that very
                strictly. According to the Third Circuit, a defendant that would
                otherwise be precluded from removing an action due to the forum
                defendant rule may nevertheless remove to federal court if it has not
                yet been served with the complaint at the time it files the notice of
                removal. 2 That phenomenon is sometimes referred to as snap
                removal.

                        A plaintiff can avoid snap removal and keep its case in state
                court by serving a resident defendant quickly. In this case, however,
                Plaintiff contends—and Defendant has not disputed—that it was
                unable to immediately obtain the state court summons from the
                Delaware prothonotary, in this case and in the related cases against
                Wilmington Trust, N.A., due to courthouse staffing shortages
                related to the COVID-19 global pandemic.

                         Plaintiff’s delay in serving Wilmington Trust Company in
                this action and Wilmington Trust, N.A. in the related actions opened
                up a window in time for Defendant to take advantage of snap
                removal. In the related actions between Plaintiff and Wilmington
                Trust, N.A., Wilmington Trust, N.A. took advantage of that
                opportunity and removed those cases to this court. (See C.A. Nos.
                20-735, -736, -737.) Plaintiff has not moved to remand those cases
                to state court.

                         In this case, however, Plaintiff contends that the original
                notice of removal was improper because only a defendant to the
                action may remove it, and Wilmington Trust, N.A. is not a defendant
                in this action.




       1
         See Encompass Ins. Co. v. Stone Mansion Rest. Inc., 902 F.3d 147, 152 (3d Cir. 2018),
reh’g denied (Sept. 17, 2018).
       2
           Encompass Ins., 902 F.3d at 151–54.
                                                 3
Case 1:20-cv-00744-MN-JLH Document 32 Filed 11/23/20 Page 4 of 5 PageID #: 475




                     I agree with Plaintiff. The law is clear—and Defendant has
              not argued otherwise—that a non-party may not remove an action. 3
              Wilmington Trust, N.A. is not a party. Therefore, the notice of
              removal filed by Wilmington Trust, N.A. was improper.

                       I also agree with Plaintiff that Wilmington Trust Company
              filed its July 2, 2020 “Amended Notice of Removal” too late to take
              advantage of the snap removal loophole. To accomplish a snap
              removal, a resident defendant must remove before it is served. Here,
              Wilmington Trust Company was served on June 8, 2020, but did not
              file a notice of removal until July 2, 2020. As a result, the forum
              defendant rule applies.

                      In so concluding, I reject Wilmington Trust Company’s
              argument that its July 2, 2020 Amended Notice of Removal relates
              back to Wilmington Trust, N.A.’s June 3, 2020 Notice of Removal.
              As an initial matter, I disagree with Defendant’s characterization of
              the original notice’s references to Wilmington Trust, N.A. as mere
              typographical errors. Having the wrong corporate party take action
              in a case is not a typographical error. It may be an innocent and
              unfortunate mistake, but Wilmington Trust, N.A. was clearly the
              entity that was acting, as evidenced by the multiple documents filed
              by it.

                       In addition, I have reviewed the numerous cases cited by
              Wilmington Trust Company, and I conclude that they are all
              inapposite. Most of them stand for the proposition that a notice of
              removal filed by a defendant that is technically defective because it
              contains incorrect or inadequate factual allegations supporting the
              district court’s subject matter jurisdiction may be amended freely
              within the 30-day time period set forth in 28 U.S.C. § 1446(b) or
              later under 28 U.S.C. § 1653. 4 That is not the issue here. For one
              thing, no one here has disputed that the Court has original
              jurisdiction over this case on the basis of diversity. More
              importantly, none of the cited cases—including the Durnell v. Foti
              case referred to during the argument today—considered whether a
              notice of removal filed by a defendant could relate to an earlier



       3
         See, e.g., Gross v. Deberardinis, 722 F. Supp. 2d 532, 534–35 (D. Del. 2010) (“[B]y its
plain language the statute limits the right of removal to the ‘defendant’ or ‘defendants.’”).
       4
         See, e.g., Dando v. Bimbo Food Bakeries Distrib., LLC, No. 14-CV-02956 NLH/JS, 2014
WL 6991467, at *2 (D.N.J. Dec. 9, 2014) (allowing amendment of diversity allegations to clarify
the basis for subject matter jurisdiction).


                                               4
Case 1:20-cv-00744-MN-JLH Document 32 Filed 11/23/20 Page 5 of 5 PageID #: 476




               improper notice of removal filed by a non-defendant for purposes of
               invoking the snap removal rule. 5

                       Unlike the cited cases, the defendant in this case,
               Wilmington Trust Company, did not file the original notice of
               removal that it now seeks to “amend.” Wilmington Trust Company
               filed a notice of removal after it was served, which was too late to
               accomplish snap removal. Removal was thus unavailable under the
               forum defendant rule set forth in § 1441(b)(2).

                       To sum up, Wilmington Trust Company cannot
               simultaneously remove this action based on a strict interpretation of
               § 1441(b)(2) and also ask this Court to ignore the portion that states
               that an action “may be removed by the defendant or the defendants.”

                     Accordingly, I recommend that Plaintiff’s motion to remand
               be GRANTED.

       This Report and Recommendation is filed pursuant to 28 U.S.C. § 636(b)(1)(B),(C),

Federal Rule of Civil Procedure 72(b)(1), and District of Delaware Local Rule 72.1.



Dated: November 23, 2020                             ___________________________________
                                                     The Honorable Jennifer L. Hall
                                                     United States Magistrate Judge




       5
         See Durnell v. Foti, No. CV 19-2972, 2019 WL 4573247, at *2 (E.D. Pa. Sept. 20, 2019)
(holding that listing the wrong date of service in the original notice of removal did not preclude
removal where, in fact, the defendant filed the notice within the 30-day limit and was thus timely
under the rules); Miller v. Principal Life Ins. Co., 189 F. Supp. 2d 254 (E.D. Pa. 2002) (amended
notice of removal clarified that the defendant that did not expressly consent to removal was a
nominal defendant, thus its consent was not required).
                                                 5
